DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manku et al. WO 2010/147994A1, in view of Whitcomb US 6,011,049 and/or Piper US 2002/0177602 A1 and Jiang et al. US 2011/0158932 A1.
Manku teaches a method for treating cardiovascular disease in a statin therapy subject, the method comprises administering to the subject a pharmaceutical composition comprising about 1 g to about 4 g of EPA.  See abstract, paragraphs 0010-0013, and claims.  Cardiovascular disease including atherosclerosis is found in paragraph 0007.  Statin includes atorvastatin, rosuvastatin or simvastatin is found in paragraph 0011.  Subject having the claimed baseline triglyceride level is found in paragraph 0010.  Method for administering EPA for the claimed period of time to reduce baseline hemoglobin and baseline C reactive protein is found in paragraphs 0025-0026.  12 weeks period of treatment to reduce baseline level of hemoglobin and baseline C 
Manku does not expressly teach the baseline hemoglobin level of at least 5.7%.  However, patient population having diabetes or in need of treatment for diabetes related conditions is known to have the claimed baseline hemoglobin level greater than 5.7%.
See for example the teaching in Table 1 of Whitcomb, where Whitcomb teaches a baseline range of HbA1c between 5.61-23.59%.  
See also the teaching in Piper at paragraphs 0088-0090, and 0195 where the teaching of HbA1c baseline of greater than 7% is found.
Manku further does not teach the baseline level of hs-CRP between 0.1 mg/L to about 10 mg/L.  However, individual who is at risk or needs treatment or prevention of a cardiovascular disease is known to have a baseline level of hs-CRP greater than 3.0 mg/L.  See paragraph 0097 in the Jiang reference.  
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to obtain treatment for patient having a baseline hemoglobin level of greater than at least 5.6% and baseline level of hs-CRP in view of the teaching of Whitcomb and/or Piper and Jiang, respectively.  This is because both Piper and Whitcomb show that it is well known in the art to treat patient population having diabetes or at risk of developing diabetes to have a baseline hemoglobin level falls within the claimed range, and this is because Jiang teaches baseline level of hs-CRP greater than 3.0 mg/L which falls within the claimed range of desired for treatment.      
  
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
    Applicant argues that Whitcomb and Piper were cited for teaching that "patient population having diabetes or in need of treatment for diabetes related conditions is known to have the claimed baseline hemoglobin level greater than 5.7%." (Office Action at p. 3.)  Even if taken as true, the Examiner has not shown that those having diabetes or in need of treatment for diabetes would be in need for treatment or prevention of a cardiovascular disease, as currently recited. That is to say, the Examiner has not established that those having a baseline HbAic level of greater than 5.7% would need treatment or prevention of a cardiovascular disease. Thus, the Examiner has not explained why one skilled in the art would have combined Whitcomb and Piper with Manku, or would have known to treat or prevent a cardiovascular disease in a subject "having a baseline hemoglobin Aic (HbAic) level of at least 5.7%" in view of their teachings.  
However, in response to applicant's argument that the Examiner has not shown that those having diabetes or in need of treatment for diabetes would be in need for treatment or prevention of a cardiovascular disease, as currently recited, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select the patient population having diabetes or in need of treatment for diabetes related conditions having a baseline hemoglobin level falls within the claimed range.  This is because the arts have proven that diabetes patient in need of treatment is known to have baseline hemoglobin level greater than 5.7%. 
Applicant argues that the Examiner cited Jiang for the position that "individual who is at risk or needs treatment or prevention of a cardiovascular disease is known to have a baseline level of hs- CRP greater than 3.0 mg/L." (Id.) Regardless of whether this characterization is correct, a skilled artisan cannot glean from the cited teachings a subject "having a baseline hemoglobin Aic (HbAic) level of at least 5.7% and a baseline high-sensitivity C reactive protein (hs-CRP) level of about 0.1 mg/L to about 10 mg/L," as recited in claim 1. In other words, different references have been cited piecemeal to teach different aspect of the recited patient population. But the Examiner has not demonstrated how the cited art teach or suggest a subject having the recited baseline HbAic level and baseline hs-CRP level at the same time who needs treatment or prevention for cardiovascular diseases.  
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Jiang is relied upon solely for the teaching that individual who is at risk or needs treatment or prevention of a cardiovascular disease is known to have a baseline level of hs-CRP greater than 3.0 mg/L.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Manku teaches the need of treatment for patient who has cardiovascular disease.  
Thus, for at least the above reasons, the 103(a) rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615